Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 15-18, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Pogorelik” (US 2019/0188386).

Regarding Claim 1:
A computer-implemented method for private transfer learning (Fig. 1; Abstract, “… protecting Artificial Intelligence (AI) payloads…”), comprising: 
generating a machine learning model (Fig. 1, element 104) comprising a training application programming interface (API) and an inferencing API (¶0025, “AI Orchestration Service/Logic 202 - this is a service responsible for installation of the AI components and handling application specific AI queries related to inference and/ or training”); 
encrypting the machine learning model using a predetermined encryption mechanism (Fig. 1, step 1 - “Load Encrypted AI Payload”; ¶0025, “As a part of installation, AI Orchestration Service/Logic 202 will encrypt the Model 210 … and save it in dedicated security store 212…”); 
copying the encrypted machine learning model to a trusted execution environment (Fig. 1, step 2 - “Move to GPU only memory”; ¶0030, “After being provided with App. Key, the initializer 226 copies the encrypted model from the shared memory to the GPU only memory…”); and 
executing the machine learning model in the trusted execution environment (Fig. 1, element 106 has an arrow pointing to elements 112 and 114 indicating that the encrypted AI payload is “Execute in Protected Environment”) using the inferencing API (¶0026, “API Proxy Forwarder/Logic 208 - this is the logic block responsible for transferring application initiated queries to the protected service … Proxy Forwarder logic is used for forwarding regular inference calls to either “normal” … or graphic execution unit”; ¶0030, “After placing the model, the GPU TEE Initializer 226 will notify Inference Proxy Forwarder about service availability”).

Regarding Claim 2:
The method of claim 1, wherein the machine learning model comprises a deep neural network (DNN) model (¶0066, “The exemplary neural networks described above can be used to perform deep learning. Deep learning is machine learning using deep neural networks”).

Regarding Claim 3:
The method of claim 2, wherein the DNN model is trained to perform a generic task (¶0071, “Unsupervised learning is a learning method in which the network attempts to train itself using unlabeled data. Thus, for unsupervised learning the training dataset 1102 will include input data without any associated output data. The untrained neural network 1106 can learn groupings within the unlabeled input and can determine how individual inputs are related to the overall dataset. Unsupervised training can be used to generate a self-organizing map, which is a type of trained neural network 1107 capable of performing operations useful in reducing the dimensionality of data. Unsupervised training can also be used to perform anomaly detection, which allows the identification of data points in an input dataset that deviate from the normal patterns of the data”; Here, the examiner interprets unsupervised training using unlabeled inputs as a “generic” training).

Regarding Claim 4:
The method of claim 3, wherein the training API trains the DNN model to perform a task that refines the generic task to a more specific task than the generic task (¶0068, “Once the neural network is structured, a learning model can be applied to the network to train the network to perform specific tasks”; ¶0069, “The training framework 1104 can hook into an untrained neural network 1106 and enable the untrained neural net to be trained using the parallel processing resources described herein to generate a trained neural network 1108”).

Regarding Claims 8-11 and 15-18:
Computer program product claims 8-11 and system claims 15-18 correspond to respective method claims 1-4 and contain no further limitations. Thus, claims 8-11 and 15-18 are each rejected by applying the same rationale used to reject claims 1-4, respectively.

Regarding Claim 22:
A system (Fig. 1 & Fig. 2) comprising: 
a computer processing circuit (Fig. 1 - “Main CPU”); 
a graphical processing circuit (GPU) (Fig. 1 - “Graphics Processor”); and 
a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method comprising: 
generating a machine learning model (Fig. 1, element 104) comprising a training application programming interface (API) and an inferencing API (¶0025, “AI Orchestration Service/Logic 202 - this is a service responsible for installation of the AI components and handling application specific AI queries related to inference and/ or training”); 
encrypting the machine learning model using a predetermined encryption mechanism (Fig. 1, step 1 - “Load Encrypted AI Payload”; ¶0025, “As a part of installation, AI Orchestration Service/Logic 202 will encrypt the Model 210 … and save it in dedicated security store 212…”); 
copying the encrypted machine learning model to a trusted execution environment (Fig. 1, step 2 - “Move to GPU only memory”; ¶0030, “After being provided with App. Key, the initializer 226 copies the encrypted model from the shared memory to the GPU only memory…”); 
executing the machine learning model in the trusted execution environment (Fig. 1, element 106 has an arrow pointing to elements 112 and 114 indicating that the encrypted AI payload is “Execute in Protected Environment”) by executing the training API on the GPU (Fig. 10 details a software stack for the machine learning application/framework, with the stack being executed by an underlying GPU; ¶0069, “The training framework 1104 can hook into an untrained neural network 1106 and enable the untrained neural net to be trained using the parallel processing resources described herein to generate a trained neural network 1108”); and 
executing the machine learning model trained by the training API by executing the inferencing API on the GPU (¶0026, “API Proxy Forwarder/Logic 208 - this is the logic block responsible for transferring application initiated queries to the protected service … Proxy Forwarder logic is used for forwarding regular inference calls to either “normal” … or graphic execution unit”; ¶0030, “After placing the model, the GPU TEE Initializer 226 will notify Inference Proxy Forwarder about service availability”).

Regarding Claim 23:
The system of claim 22, wherein: 
the machine learning model comprises a deep neural network (DNN) model (¶0066, “The exemplary neural networks described above can be used to perform deep learning. Deep learning is machine learning using deep neural networks”); 
the DNN model is trained to perform a generic task (¶0071, “Unsupervised learning is a learning method in which the network attempts to train itself using unlabeled data. Thus, for unsupervised learning the training dataset 1102 will include input data without any associated output data. The untrained neural network 1106 can learn groupings within the unlabeled input and can determine how individual inputs are related to the overall dataset. Unsupervised training can be used to generate a self-organizing map, which is a type of trained neural network 1107 capable of performing operations useful in reducing the dimensionality of data. Unsupervised training can also be used to perform anomaly detection, which allows the identification of data points in an input dataset that deviate from the normal patterns of the data”; Here, the examiner interprets unsupervised training using unlabeled inputs as a “generic” training); and 
the training API trains the DNN model to perform a task that refines the generic task to a more specific task than the generic task  (¶0068, “Once the neural network is structured, a learning model can be applied to the network to train the network to perform specific tasks”; ¶0069, “The training framework 1104 can hook into an untrained neural network 1106 and enable the untrained neural net to be trained using the parallel processing resources described herein to generate a trained neural network 1108”).

Regarding Claims 24 and 25:
Method claims 24 and 25 correspond to respective system claims 22 and 23 and contain no further limitations. Therefore claims 24 and 25 are rejected by applying the same rationale used to reject claims 22 and 23 above, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Pogorelik” (US 2019/0188386) in view of “Sarkar” (WO 2020/136663).

Regarding Claim 5:
Pogorelik teaches:
The method of claim 1, …
Pogorelik does not disclose:
… further comprising generating a combination of a body of the machine learning model with a head of an additional machine learning model in the trusted execution environment. 
Sarkar teaches:
… further comprising generating a combination of a body of the machine learning model with a head of an additional machine learning model in the trusted execution environment (Figure 4 details merging two deep neural network models, a pre-existing model 111 and a pre-existing model 112, into a single model Y (see Figure 5, elements 204/205), where the merging includes merging of a head layer X and body layers X1 and Z1 of each model). 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Pogorelik’s secure artificial intelligence processing system by enhancing Pogorelik’s data model to incorporate a combination of models using various layers from each model, as taught by Sakar, in order to build a model that is better indicative of a targeted data group.
	The motivation is to effectively create a data model that represents a targeted data group, which may be new in view of an artificial intelligence processing system, by merging models of adequate pre-existing data with models having new data (Sakar, Page 22, “Certain embodiments may provide one or more of the following technical advantage(s). Embodiments herein enable to build prediction models of a behavior, such as e.g., churn, when the available data is limited”).

Regarding Claim 6:
The method of claim 5, Pogorelik in view of Sakar further comprising performing the inferencing API for the combination (Pogorelik, Fig. 2, element 202 is the main interface that establishes an inference API for any existing model stored within AI Secure Store 212, and thus would be necessitated for any additional models; ¶0025, “AI Orchestration Service/Logic 202—this is a service responsible for installation of the AI components and handling application specific AI queries related to inference and/or training”).

Regarding Claim 7:
The method of claim 5, Pogorelik in view of Sakar further comprising performing the training API for the combination (Pogorelik, Fig. 2, element 202 is the main interface that establishes a training API for any existing model stored within AI Secure Store 212, and thus would be necessitated for any additional models; ¶0025, “AI Orchestration Service/Logic 202—this is a service responsible for installation of the AI components and handling application specific AI queries related to inference and/or training”).

Regarding Claims 12-14 and 19-21:
Computer program product claims 12-14 and system claims 19-21 correspond to respective method claims 5-7 and contain no further limitations. Therefore claims 12-14 and 19-21 are each rejected by applying the same rationale used to reject claims 5-7 above, respectively.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491